UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1337



JOAN C. DAUGHETY,

                                              Plaintiff - Appellant,

          versus


PETE GEREN, Secretary, U.S. Department of the
Army; MICHAEL STEWART, Colonel; JOHN IVES,
Installation Commander,

                                            Defendants - Appellees.

---------------------------------------------

THE METROPOLITAN WASHINGTON EMPLOYMENT LAWYERS
ASSOCIATION,

                                       Amicus Supporting Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Charles B. Day, Magistrate Judge. (8:04-
cv-02114-CBD)


Submitted:   December 12, 2007          Decided:     December 28, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel P. Bennett, LAW OFFICES OF JOEL P. BENNETT, P.C., Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Ariana Wright Arnold, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.   Stephen Z. Chertkof, HELLER, HURON,
CHERTKOF, LERNER, SIMON & SALZMAN, Washington, D.C., for Amicus
Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Joan C. Daughety appeals the magistrate judge’s* order

granting Defendant’s summary judgment motion on her discriminatory

discharge claims brought pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).

See Daughety v. Geren, No. 8:04-cv-02114-CBD (D. Md. filed March

20, 2006; entered March 21, 2006).       We have reviewed the record and

find no reversible error.    The jury’s finding that the Defendant’s

proffered non-discriminatory reasons motivated its progressive

discipline of Daughety -- precludes Daughety’s appellate challenge

of discriminatory discharge.       Accordingly, we affirm the judgment

of the magistrate judge.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge in accordance with 28 U.S.C. § 636(c) (2000).

                                   - 3 -